DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed July 22, 2022. 
Claims 1-5, 7-12, and 14-19 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea.
The Applicant argues the claims do not recite an abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner further notes that “stored in the database associated and by the data mining engine …” merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The Applicant’s claims do not even recite any actual sort of mining of data, where no specifics on the data mining is claimed, but rather use of generic mining algorithms. Applicant’s arguments are not persuasive.
The Applicant argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant’s claims do not recite any sort of actual data mining, but rather only mention a data mining engine being used in the analysis. There is no actual data mining claimed, where the data mining engine is merely a general purpose computer being used to implement the abstract idea (See Applicant’s specification Paragraph 0049-0050). The Examiner asserts that “removing, by the data mining engine, based on the first association rule being a redundant association rule, the first association rule from the preliminary association rule set stored in the database to generate a final association rule set” further narrows the abstract idea because it is further analyzing how the products are going to be ranked and scored by determining what rules will be used in that analysis. For example, the claims are merely analyzing the rules to see what rules should be used to perform the analysis, where the rules are not being changed or modified in the database, but rather are being selected for use in the determinations. The preliminary association rule set is stored in the database, then redundant rules are removed to create the final association rule set, where now the final association rule set and the preliminary association rule set are both stored in the database. The Examiner further notes that the providing steps/functions would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Also, the Enfish claims were directed toward configuring a computer memory in accordance with a self-referential table, which is unrelated to Applicant’s claimed limitations involving use of a database for storing rules and use of a data mining engine. The Examiner further points to Applicant’s specification Paragraph 0059 – “The data mining engine 440 may be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that may fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions”. Applicant’s arguments are not persuasive.
The Examiner notes that “via a user interface” merely adds the words apply it with the judicial exception, where there are not details as to what the interface actually entails, and therefore is not being improved by the claimed limitations. The claims merely recite generic use of a user interface, which does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.

Claim Objections
Claims 1-20 are rejected because there is a plurality of grammatical errors including, but not limited to, “a frequency of occurrence of a for each unique combination” as recited in claim 15. A second example, this line of text in claim 15 “each of a plurality of product attributes of a plurality of database records” is not connected to anything? The Applicant has thrown in stored in the database and by the datamining engine into the claims so many times that the claims do not make sense. Also, please check for improper use of punctuation. The Examiner recommends rereading the claims and correcting the grammatical errors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-7 are directed toward a process, claims 8-14 are directed toward a product, and claims 15-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a system comprising: a processor configured to: generate, by a data mining engine, a data structure comprising a plurality of nodes that are each associated with one of a plurality of database records, wherein each of the plurality of database records comprises a medical diagnosis attribute and a product attribute, and wherein the data structure is stored in a database associated with the data mining engine; generating, by the data mining engine, links in the data structure between nodes of the plurality of nodes sharing a common medical diagnosis attribute and a common product attribute; determining, by the data mining engine, based on the links between the nodes in the data structure, a frequency of occurrence of a for each unique combination of medical diagnosis attribute and product attribute; each of a plurality of product attributes of a plurality of database records, generating, by the data mining engine, based on the frequency of occurrence for each unique combination of medical diagnosis attribute and product attribute, a frequency table indicative of each comprising unique combination of medical diagnosis attribute and each of the plurality of product attributes and the medical diagnosis attribute; wherein the frequency table is stored in the database; determine, by the data mining engine, based on the frequency table, a preliminary association rule set, each association rule in the preliminary association rule set comprising a level of confidence, and one or more of the plurality of product attributes, wherein the preliminary association rule set is stored in the database; determine, by the data mining engine, based on the level of confidence for a first association rule of the preliminary association rule set stored in the database being less than or equal to the level of confidence for a second association rule of the preliminary association rule set stored in the database, that the first association rule is a redundant association rule; and remove, by the data mining engine, based on the first association rule being redundant, the first association rule from the preliminary association rule set stored in the database to generate a final association rule set, wherein the final association rule set is stored in the database; and wherein the data mining engine is further configured to: determine, based on the final association rule set stored in the database, and based on a query comprising a first medical diagnosis attribute associated with at least one symptom attribute, at least one product identifier and a suggested quantity associated with the at least one product identifier, wherein the at least one product identifier is associated with at least one unique combination of the first medical diagnosis attribute and at least one product attribute corresponding to the at least one symptom attribute,  and wherein the suggested quantity is based on the at least one symptom attributes (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing diagnosis attributes and product attributes to determine a level of confidence, which is then used to analyze medical diagnosis with product attributes, which is a commercial interaction and business relation. The Applicant’s claimed limitations are scoring product attributes to suggest products for use, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a system comprising: a processor configured to: generate, by a data mining engine, a data structure comprising a plurality of nodes that are each associated with one of a plurality of database records, and wherein the data structure is stored in a database associated with the data mining engine; by the data mining engine, by the data mining engine; each of a plurality of product attributes of a plurality of database records, by the data mining engine; wherein the frequency table is stored in the database; by the data mining engine, wherein the preliminary association rule set is stored in the database;  by the data mining engine, stored in the database, stored in the database, by the data mining engine, stored in the database, wherein the final association rule set is stored in the database; and wherein the data mining engine is further configured to: stored in the database” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea and do not recite additional elements (See PEG 2019 and MPEP 2106.05). Dependent claims 3, 10, and 17 additionally recite “providing, via a user interface, the at least one product identifier and the suggested quantity” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a user interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “database records, user interface, data mining engine, product, non-transitory computer readable medium, computer executable instructions, computing device, interface, processor, and system” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-7; System claims 15-20; and Product claims 8-14 recite database records, user interface, data mining engine, product, non-transitory computer readable medium, computer executable instructions, computing device, interface, processor, and system; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0025 and 0048-0050 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a system comprising: a processor configured to: generate, by a data mining engine, a data structure comprising a plurality of nodes that are each associated with one of a plurality of database records, and wherein the data structure is stored in a database associated with the data mining engine; by the data mining engine, by the data mining engine; each of a plurality of product attributes of a plurality of database records, by the data mining engine; wherein the frequency table is stored in the database; by the data mining engine, wherein the preliminary association rule set is stored in the database;  by the data mining engine, stored in the database, stored in the database, by the data mining engine, stored in the database, wherein the final association rule set is stored in the database; and wherein the data mining engine is further configured to: stored in the database” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-7, 9-14, and 16-20 further narrow the abstract idea identified in the independent claims.  Also, the claimed “user interface” of claims 3, 10, and 17 do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 8, and 15 disclose a system and method for analyzing medical diagnosis attributes to determine scores based on confidence and rules utilizing a data mining engine to suggest certain products to be used.
Regarding a possible 103 rejection: The closest prior art of record is:
Yang et al. (US 2017/0262781 A1) – which discloses features selection pattern mining for key quality indicator prediction and cause analysis. 
Olejniczak et al. (US 2012/0221442 A1) – which discloses multivariable product ranking to make recommendations to users.
Wang (US 2020/0219006 A1) – which discloses efficient data relationship mining using machine learning.
Kano et al. (US 2018/0330821 A1) – which discloses medical information processing based on relevant factors to make recommendations.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 8, and 15, such as analyzing medical diagnosis attributes to determine scores based on confidence and rules utilizing a data mining engine to suggest certain products to be used.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a system comprising: a processor configured to: generate, by a data mining engine, a data structure comprising a plurality of nodes that are each associated with one of a plurality of database records, wherein each of the plurality of database records comprises a medical diagnosis attribute and a product attribute, and wherein the data structure is stored in a database associated with the data mining engine; generating, by the data mining engine, links in the data structure between nodes of the plurality of nodes sharing a common medical diagnosis attribute and a common product attribute; determining, by the data mining engine, based on the links between the nodes in the data structure, a frequency of occurrence of a for each unique combination of medical diagnosis attribute and product attribute; each of a plurality of product attributes of a plurality of database records, generating, by the data mining engine, based on the frequency of occurrence for each unique combination of medical diagnosis attribute and product attribute, a frequency table indicative of each comprising unique combination of medical diagnosis attribute and each of the plurality of product attributes and the medical diagnosis attribute; wherein the frequency table is stored in the database; determine, by the data mining engine, based on the frequency table, a preliminary association rule set, each association rule in the preliminary association rule set comprising a level of confidence, and one or more of the plurality of product attributes, wherein the preliminary association rule set is stored in the database; determine, by the data mining engine, based on the level of confidence for a first association rule of the preliminary association rule set stored in the database being less than or equal to the level of confidence for a second association rule of the preliminary association rule set stored in the database, that the first association rule is a redundant association rule; and remove, by the data mining engine, based on the first association rule being redundant, the first association rule from the preliminary association rule set stored in the database to generate a final association rule set, wherein the final association rule set is stored in the database; and wherein the data mining engine is further configured to: determine, based on the final association rule set stored in the database, and based on a query comprising a first medical diagnosis attribute associated with at least one symptom attribute, at least one product identifier and a suggested quantity associated with the at least one product identifier, wherein the at least one product identifier is associated with at least one unique combination of the first medical diagnosis attribute and at least one product attribute corresponding to the at least one symptom attribute,  and wherein the suggested quantity is based on the at least one symptom attributes (as required by independent claims 1, 8, and 15)”, thus rendering claims 1, 8, 15 and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683